Exhibit 10.3

EXECUTION VERSION

AMENDMENT NUMBER TWO
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This AMENDMENT NUMBER TWO TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of June 23, 2006, by WELLS FARGO FOOTHILL,
INC., a California corporation (“Lender”), and IMAGE ENTERTAINMENT, INC., a
Delaware corporation, f/k/a Image Entertainment, Inc., a California corporation,
(“Borrower”), with reference to the following:

WHEREAS, Borrower and Lender are parties to that certain Amended and Restated
Loan and Security Agreement, dated as of August 10, 2005 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”);

WHEREAS, Borrower has requested that Lender make certain amendments to the Loan
Agreement, grant certain consents, and grant a waiver of certain Events of
Default that have occurred under the Loan Agreement; and

WHEREAS, subject to the terms and conditions set forth herein, Lender is willing
to make the amendments and grant the consents and waiver requested by Borrower.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.     DEFINED TERMS. CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE LOAN AGREEMENT, AS
AMENDED HEREBY.


2.     AMENDMENTS TO LOAN AGREEMENT.


(A)           SECTION 3.5 OF THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY AS FOLLOWS:

3.5           Early Termination by Borrower. The provisions of Section 3.3 that
allow termination of this Agreement by Borrower only on the Renewal Date and
certain anniversaries thereof notwithstanding, Borrower has the option, at any
time upon one hundred twenty (120) days prior written notice to Foothill, to
terminate this Agreement by paying to Foothill, in full in cash, the Obligations
(including an amount equal to 105% of the undrawn amount of the L/Cs or L/C
Guarantees), together with a premium (the “Early Termination Premium”) equal
to:  (a) on or before June 30, 2007, the sum of one and one-half percent (1.50%)
times the Maximum Revolving Credit Amount plus one and one-half percent (1.50%)
times the principal amount of any Capital Expenditure Loans outstanding as of
the


--------------------------------------------------------------------------------




effective date of the termination of this Agreement; (b) after June 30, 2007 but
on or before June 30, 2008, the sum of one percent (1.00%) times the Maximum
Revolving Credit Amount plus one percent (1.00%) times the principal amount of
any Capital Expenditure Loans outstanding as of the effective date of the
termination of this Agreement; (iii) after June 30, 2008, the sum of one-half of
one percent (0.50%) times the Maximum Revolving Credit Amount plus one-half of
one percent (0.50%) times the principal amount of any Capital Expenditure Loans
outstanding as of the effective date of the termination of this Agreement.


(B)           SECTION 6.12(A) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

(a)           EBITDA. (i) Borrower shall not have two consecutive fiscal
quarters of EBITDA losses (exclusive of the quarters ending June 30, 2005,
March 31, 2006, and June 30, 2006) and (ii) Borrower shall maintain EBITDA, for
each fiscal period set forth below, of not less than the amount indicated below
opposite such fiscal period:

for the immediately preceding twelve-month period ending 06/30/06

 

$

3,500,000

 

for the immediately preceding twelve-month period ending 09/30/06

 

$

3,750,000

 

for the immediately preceding twelve-month period ending 12/31/06

 

$

4,250,000

 

for the immediately preceding twelve-month period ending 03/31/07

 

$

4,250,000

 

for the immediately preceding twelve-month period ending 06/30/07 and for each
twelve-month period ending at each fiscal quarter end thereafter

 

$

5,000,000

 

 


3.     CONSENTS. LENDER HEREBY CONSENTS TO (A) BORROWER’S ENTERING INTO THAT
CERTAIN REPLICATION AGREEMENT, WITH SONOPRESS LLC, A DELAWARE LIMITED LIABILITY
COMPANY (THE “SONOPRESS REPLICATION AGREEMENT”), IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT IN ITS SOLE DISCRETION (IT BEING UNDERSTOOD BETWEEN THE
PARTIES THAT THE FORM OF AGREEMENT ATTACHED HERETO AS EXHIBIT B IS SATISFACTORY
TO AGENT), AND (B) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 7.2 OF
THE LOAN AGREEMENT, BORROWER’S INCURRENCE OF A LIEN IN CONNECTION WITH THE
SONOPRESS REPLICATION AGREEMENT SO LONG AS SUCH LIEN IS (I) EXPRESSLY JUNIOR AND
SUBORDINATE TO LENDER’S LIEN IN BORROWER COLLATERAL AND (II) SUBJECT TO A
SUBORDINATION AGREEMENT SATISFACTORY TO LENDER IN ITS SOLE DISCRETION.


4.     WAIVER. LENDER HEREBY WAIVES THE EVENT OF DEFAULT THAT HAS OCCURRED AS A
RESULT OF THE FAILURE BY BORROWER TO COMPLY WITH SECTION 6.12(A) OF THE LOAN
AGREEMENT WITH RESPECT TO THE FISCAL PERIOD ENDING MARCH 31, 2006.

2


--------------------------------------------------------------------------------





5.     CONDITIONS PRECEDENT TO AMENDMENT. THE SATISFACTION OF EACH OF THE
FOLLOWING SHALL CONSTITUTE CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS
AMENDMENT AND EACH AND EVERY PROVISION HEREOF:


(A)           LENDER SHALL HAVE RECEIVED THIS AMENDMENT, DULY EXECUTED BY THE
PARTIES HERETO, AND THE SAME SHALL BE IN FULL FORCE AND EFFECT.


(B)           LENDER SHALL HAVE RECEIVED A REAFFIRMATION AND CONSENT
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A, DULY EXECUTED AND
DELIVERED BY EACH GUARANTOR.


(C)           LENDER SHALL HAVE RECEIVED AN AMENDMENT FEE IN THE AMOUNT OF
$20,000, WHICH AMOUNT BORROWER AUTHORIZES LENDER TO CHARGE TO THE LOAN ACCOUNT.


(D)           THE REPRESENTATIONS AND WARRANTIES HEREIN AND IN THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE).


(E)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE HEREOF, NOR SHALL RESULT FROM THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN.


(F)            NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY
GOVERNMENTAL AUTHORITY AGAINST BORROWER, ANY GUARANTOR, OR LENDER.


6.     RELEASE. BORROWER HEREBY WAIVES, RELEASES, REMISES AND FOREVER DISCHARGES
LENDER, EACH OF ITS AFFILIATES, AND EACH OF ITS OFFICERS, DIRECTORS, EMPLOYEES,
AND AGENTS (COLLECTIVELY, THE “RELEASEES”), FROM ANY AND ALL CLAIMS, DEMANDS,
OBLIGATIONS, LIABILITIES, CAUSES OF ACTION, DAMAGES, LOSSES, COSTS AND EXPENSES
OF ANY KIND OR CHARACTER, KNOWN OR UNKNOWN, PAST OR PRESENT, LIQUIDATED OR
UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, WHICH BORROWER EVER HAD, NOW HAS OR
MIGHT HEREAFTER HAVE AGAINST ANY SUCH RELEASEE WHICH RELATES, DIRECTLY OR
INDIRECTLY, TO THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR TO ANY ACTS OR
OMISSIONS OF ANY SUCH RELEASEE WITH RESPECT TO THE LOAN AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR TO THE LENDER-BORROWER RELATIONSHIP EVIDENCED BY THE LOAN
DOCUMENTS. AS TO EACH AND EVERY CLAIM RELEASED HEREUNDER, BORROWER HEREBY
REPRESENTS THAT IT HAS RECEIVED THE ADVICE OF LEGAL COUNSEL WITH REGARD TO THE
RELEASES CONTAINED HEREIN, AND HAVING BEEN SO ADVISED, BORROWER SPECIFICALLY
WAIVES THE BENEFIT OF THE PROVISIONS OF SECTION 1542 OF THE CIVIL CODE OF
CALIFORNIA WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

3


--------------------------------------------------------------------------------




As to each and every claim released hereunder, Borrower also waives the benefit
of each other similar provision of applicable federal or state law, if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.


7.     REPRESENTATIONS AND WARRANTIES. BORROWER REPRESENTS AND WARRANTS TO
LENDER THAT (A) THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AMENDMENT AND
OF THE LOAN AGREEMENT, AS AMENDED HEREBY, (I) ARE WITHIN ITS POWERS, (II) HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION, AND (III) ARE NOT IN CONTRAVENTION
OF ANY LAW, RULE, OR REGULATION APPLICABLE TO IT, OR ANY ORDER, JUDGMENT,
DECREE, WRIT, INJUNCTION, OR AWARD OF ANY ARBITRATOR, COURT, OR GOVERNMENTAL
AUTHORITY, OR OF THE TERMS OF ITS GOVERNING DOCUMENTS, OR OF ANY CONTRACT OR
UNDERTAKING TO WHICH IT IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES MAY BE
BOUND OR AFFECTED; (B) THIS AMENDMENT AND THE LOAN AGREEMENT, AS AMENDED HEREBY,
ARE LEGAL, VALID AND BINDING OBLIGATIONS OF BORROWER, ENFORCEABLE AGAINST
BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS; AND (C) NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE DATE HEREOF OR AS OF THE DATE
UPON WHICH THE CONDITIONS PRECEDENT SET FORTH HEREIN ARE SATISFIED.


8.     CHOICE OF LAW. THE VALIDITY OF THIS AMENDMENT, ITS CONSTRUCTION,
INTERPRETATION AND ENFORCEMENT, THE RIGHTS OF THE PARTIES HEREUNDER, SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.


9.     COUNTERPART EXECUTION. THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY SIGNING
ANY SUCH COUNTERPART. DELIVERY OF AN EXECUTED COUNTERPART OF THIS AMENDMENT BY
TELEFACSIMILE OR ELECTRONIC MAIL SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN
ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT. ANY PARTY DELIVERING AN
EXECUTED COUNTERPART OF THIS AMENDMENT BY TELEFACSIMILE OR ELECTRONIC MAIL ALSO
SHALL DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT, BUT THE
FAILURE TO DELIVER AN ORIGINAL EXECUTED COUNTERPART SHALL NOT AFFECT THE
VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF THIS AMENDMENT.


10.   EFFECT ON LOAN DOCUMENTS.


(A)           THE LOAN AGREEMENT, AS AMENDED HEREBY, AND EACH OF THE OTHER LOAN
DOCUMENTS SHALL BE AND REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS AND HEREBY ARE RATIFIED AND CONFIRMED IN ALL RESPECTS. THE
EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AMENDMENT SHALL NOT OPERATE, EXCEPT
AS EXPRESSLY SET FORTH HEREIN, AS A MODIFICATION OR WAIVER OF ANY RIGHT, POWER,
OR REMEDY OF LENDER UNDER THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT. THE
WAIVERS, CONSENTS, AND MODIFICATIONS HEREIN ARE LIMITED TO THE SPECIFICS HEREOF,
SHALL NOT APPLY WITH RESPECT TO ANY FACTS OR OCCURRENCES OTHER THAN THOSE ON
WHICH THE SAME ARE BASED, SHALL NOT EXCUSE FUTURE NON-COMPLIANCE WITH THE LOAN
DOCUMENTS, AND SHALL NOT OPERATE AS A CONSENT TO ANY FURTHER OR OTHER MATTER
UNDER THE LOAN DOCUMENTS.


(B)           UPON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE
IN THE LOAN AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN”, “HEREOF” OR
WORDS OF LIKE IMPORT REFERRING TO THE LOAN AGREEMENT, AND EACH REFERENCE IN THE
OTHER LOAN DOCUMENTS TO “THE LOAN AGREEMENT”, “THEREUNDER”, “THEREIN”, “THEREOF”
OR WORDS OF LIKE IMPORT REFERRING TO

4


--------------------------------------------------------------------------------




the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.


(C)           TO THE EXTENT THAT ANY TERMS AND CONDITIONS IN ANY OF THE LOAN
DOCUMENTS SHALL CONTRADICT OR BE IN CONFLICT WITH ANY TERMS OR CONDITIONS OF THE
LOAN AGREEMENT, AFTER GIVING EFFECT TO THIS AMENDMENT, SUCH TERMS AND CONDITIONS
ARE HEREBY DEEMED MODIFIED OR AMENDED ACCORDINGLY TO REFLECT THE TERMS AND
CONDITIONS OF THE LOAN AGREEMENT AS MODIFIED OR AMENDED HEREBY.


(D)           THIS AMENDMENT IS A LOAN DOCUMENT.


11.   ENTIRE AGREEMENT. THIS AMENDMENT EMBODIES THE ENTIRE UNDERSTANDING AND
AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS OR UNDERSTANDINGS
WITH RESPECT TO THE SUBJECT MATTER HEREOF, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN.

[signature page follows]

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

IMAGE ENTERTAINMENT, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ JEFF M. FRAMER

 

 

Title:

 

Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]

6


--------------------------------------------------------------------------------




 

 

WELLS FARGO FOOTHILL, INC.,

 

 

a California corporation

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Terri Le

 

 

Title:

 

Vice President

 

7


--------------------------------------------------------------------------------




Exhibit A

REAFFIRMATION AND CONSENT

Dated as of June 23, 2006

Reference hereby is made to that certain Amendment Number Two to Loan and
Security Agreement, dated as of the date hereof (the “Amendment”), between Wells
Fargo Foothill, Inc. (“Lender”), and Image Entertainment, Inc. (“Borrower”).
Capitalized terms used herein shall have the meanings ascribed to them in that
certain Amended and Restated Loan and Security Agreement, dated as of August 10,
2005 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Loan Agreement”), between Borrower and Lender. Each of the
undersigned hereby (a) represents and warrants that the execution and delivery
of this Reaffirmation and Consent are within its powers, have been duly
authorized by all necessary action, and are not in contravention of any law,
rule, or regulation applicable to it, or any order, judgment, decree, writ,
injunction, or award of any arbitrator, court, or Governmental Authority, or of
the terms of its Governing Documents, or of any contract or undertaking to which
it is a party or by which any of its properties may be bound or affected,
(b) consents to the amendment of the Loan Agreement set forth in the Amendment
and any waivers granted therein; (c) acknowledges and reaffirms all obligations
owing by it to Lender under any Loan Document to which it is a party; (d) agrees
that each Loan Document to which it is a party is and shall remain in full force
and effect, and (e) ratifies and confirms its consent to any previous amendments
of the Loan Agreement and any previous waivers granted with respect to the Loan
Agreement. Although each of the undersigned have been informed of the matters
set forth herein and have acknowledged and agreed to same, each of the
undersigned understands that Lender shall have no obligation to inform the
undersigned of such matters in the future or to seek the undersigned’s
acknowledgement or agreement to future amendments, waivers, or modifications,
and nothing herein shall create such a duty.

[signature page follows]

8


--------------------------------------------------------------------------------




       IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation and
Consent as of the date first set forth above.

 

HOME VISION ENTERTAINMENT, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ JEFF M. FRAMER

 

Name: Jeff M. Framer

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

EGAMI MEDIA, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ JEFF M. FRAMER

 

Name: Jeff M. Framer

 

Title: Chief Financial Officer

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER TWO TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]

9


--------------------------------------------------------------------------------




Exhibit B

FORM OF SONOPRESS REPLICATION AGREEMENT

 

10


--------------------------------------------------------------------------------